DUNN, Justice
(concurring in part, dissenting in part).
I would affirm both the adjudication and the disposition.
This unfortunate child and his mother have been under the supervision of Social Services since the child’s birth. He has been in and out of foster homes. The mother has been given every opportunity to improve herself. The child is now seven years old and we are still finding him to be dependent and neglected. What possible alternative is there left to explore? The disposition of the trial court should be affirmed.